DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant Arguments/Remarks filed on 28 May 2021.
Claims 5 – 8 are pending and examined below. The Examiner acknowledges that claims 1 – 4 are cancelled by Applicant.  

Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, line 3, the limitation “the pair of through holes” should read “the pair of bilaterally symmetrical through holes” to explicitly relate to the antecedent basis of the claim element, in this case, previously recited “a pair of bilaterally symmetrical through holes” in claim 6, lines 1 – 2.
Regarding claim 6, line 7, the limitation “and top surface of the fixing plate” should read “and a top surface of the fixing plate” to correct a grammatical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 – 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 5, line 7, the limitation “a top surface” is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a top surface” in claim 5, line 5, or the limitation refers to a new top surface not previously recited.  For the purpose of compact prosecution, the Examiner interprets the limitation “a top surface” to mean “the top surface” referring to previously recited “a top surface” in claim 5, line 5.

Regarding claim 5, line 10, the limitation “the forward end” is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation “the forward end” to mean “the formed end” referring to previously recited “a formed end” in claim 5, line 8.

Regarding claim 5, line 10, the limitation “said tilting bulge” is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation “said tilting bulge” to mean “said strutting bulge” referring to previously recited “a strutting bulge” in claim 5, line 8.

Regarding claim 6, line 2, the limitation “the locking part” is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation “the locking part” to mean “a locking part”.  Please note it is ambiguous whether Applicant intended the limitation “the locking part”, due to a spelling error, to mean “the linking part” or Applicant intended the limitation “the locking part” to mean a new claim element.  The Examiner interpreted the limitation “the locking part” to mean a new claim element because the claim recites “the locking part having a fixing plate and a pair of elastic elements” wherein the linking part, as described in Applicant’s Specification, does not have or include the pair of elastic elements.

Regarding claim 6, line 3, the limitation “the pair of guide rods” is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation “the pair of guide rods” to mean “a pair of guide rods”.

Regarding claim 6, lines 5 – 6, the limitation “the elastic element having a pair of elastic elements respected fitted over the pair of guide rods” is indefinite because one, the claim element, “the elastic element”, lacks antecedent basis; two, the claim element, “a pair of elastic elements”, is ambiguous whether the limitation refers to previously recited “a pair of elastic elements” in claim 6, lines 2 – 3, or the limitation refers to a new pair of elastic elements not previously recited; and three, the limitation is ambiguous how the pair of elastic elements is “respected fitted” over the pair of guide rods.  For the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mayr (CH 300042), in view of Treatman (US 3,417,908).
[AltContent: rect]

Regarding claim 5, Mayr discloses a floating nail gun apparatus (apparatus of figs. 3, 4) comprising:
a nail gun body (1, fig. 1);
a gun nozzle holder (2, figs. 1, 3, 4) positioned at a front end of said nail gun body (1) (as shown in annotated fig. 1), a bottom of said gun nozzle holder (2) being connected to a nail magazine (5, 13, fig. 1) (as shown in annotated fig. 1), said gun nozzle holder (2) having a nail output channel (14, fig. 2) at a top surface thereof (as shown in fig. 2);
a linked cover plate (17, figs. 1, 3, 4) positioned at the top surface of said gun nozzle holder (2) (as shown in annotated fig. 1); and
an elastic reset mechanism (16, 18, 19, 20, figs. 1, 3, 4) located on the gun nozzle holder (2), said elastic reset mechanism (16, 18, 19, 20) having a linking part (18, 20, figs. 1, 3, 4) and an elastic reset part (16, 19, figs. 1, 4), the linking part (18, 20) being (17), the elastic reset part (16, 18, 19, 20) being positioned on the linking part (18, 20) such that the linking part (18, 20) props said linked cover plate (17) against said gun nozzle holder (2). 

[AltContent: rect][AltContent: rect]
    PNG
    media_image5.png
    464
    215
    media_image5.png
    Greyscale
[AltContent: textbox (FRONT)][AltContent: textbox (BACK)]
    PNG
    media_image7.png
    450
    216
    media_image7.png
    Greyscale
[AltContent: textbox (TOP)][AltContent: textbox (BOTTOM)][AltContent: textbox (BACK)][AltContent: textbox (FRONT)]

[AltContent: textbox (Treatman (US 3,417,908) – Annotated figs. 3, 4)]

Mayr does not expressly disclose the nail output channel having a width that flares outwardly at a formed end thereof; said linked cover plate having a strutting bulge  protruding downwardly from a bottom surface at a formed end of said linked cover plate, the strutting bulge having a width flaring outwardly and a thickness that tilts downwardly at the forward end of said linked cover plate, said strutting bulge extending into the nail output channel of said gun nozzle holder; and the elastic reset part being positioned on 
However, Treatman teaches the nail output channel (col. 2, ll. 56 – 61 describes a staple driving passage defined by sides 44 and front wall 34) having a width (width between 46 of front wall 34, fig. 3) that flares outwardly at a formed end thereof (as shown at the formed end or front end in annotated fig. 3 and described in col. 2, ll. 66 – 68); and said linked cover plate (54, figs. 3, 4) having a strutting bulge (58, figs. 3, 4) protruding downwardly from a bottom surface at a formed end of said linked cover plate (54) (as shown at the formed end or front end in annotated fig. 4), the strutting bulge (58) having a width (width between 56 of resilient deflector blade 54, fig. 3) flaring outwardly (as shown in fig. 3) and a thickness (thickness of 58 of resilient deflector blade 54, figs. 3, 4) that tilts downwardly at the formed end of said linked cover plate (54) (as shown at the formed end or front end in annotated fig. 4), said strutting bulge (58) extending into the nail output channel of said gun nozzle holder (34, 44, figs, 3, 4) (col. 3, ll. 1 – 4 describes lower end 58 of resilient deflector blade 54 is disposed in the staple driving passage). (One having ordinary skill in the art would recognize that with incorporation of the teachings of Treatman and the invention of Mayr, the strutting bulge or lower end 58 of resilient deflector blade 54 of Treatman would be incorporated analogously in the end portion of front plate or linked cover plate 17 of Mayr such that the linking part 18, 19, 20 of Mayr would prop the incorporated strutting bulge of the end portion front plate or linked cover plate 17 of Mayr against gun nozzle holder 2 of Mayr with an external spring force of springs 16 of Mayr).
(col. 1, ll. 65 – 69).

Regarding claim 6, Mayr, as modified by Treatman, discloses the invention as recited in claim 5.
Mayr further discloses said gun nozzle holder (2, figs. 1, 3, 4) has a pair of bilaterally symmetrical through holes (fig. 1, 4 shows a pair of bilaterally symmetric bolts 18 through front plate 17 and guide plate 2 wherein the Examiner deems bolts 18 are inserted in a pair of bilaterally symmetric through holes in front plate 17 and guide plate 2), a locking part (16, 19, figs. 1, 4) having a fixing plate (19, figs. 1, 4) and a pair of elastic elements (16, figs. 1, 4), a pair of guide rods (18, figs. 1, 4) being slidable in the pair of bilaterally symmetrical through holes (fig. 1, 4 shows a pair of bilaterally symmetric bolts 18 through front plate 17 and guide plate 2 wherein the Examiner deems bolts 18 slides in a pair of bilaterally symmetric through holes in front plate 17 and guide plate 2), each of the pair of guide rods (18) having ends respectively (17, figs. 1, 3, 4 via bolt heads 20) and to the fixing plate (19), the pair of elastic elements (16) respectively fitted over the pair of guide rods (18), the ends of the pair of guide rods (18) respectively bearing against a bottom surface of said gun nozzle holder (2) and top surface of the fixing plate (19) (as shown in annotated fig. 1).

Regarding claim 7, Mayr, as modified by Treatman, discloses the invention as recited in claim 6.
Mayr further discloses one end of the ends of the pair of guide rods (18, figs. 1, 4) engages said linked cover plate (17, figs. 1, 3, 4 via bolt heads 20), another end of the ends of the pair of guide rods (18) being screwed in the fixing plate (19, figs. 1, 4) (Mayr cites element 19 as “a bolt”. The ordinary meaning of the term “bolt” is “a metal rod or pin for fastening objects together that usually has a head at one end and a screw thread at the other and is secured by a nut” – Merriam Webster dictionary.  In fig. 1, Mayr shows one end of bolt 18 connected to front cover or linked cover plate 17 as bolt heat 20 thus the Examiner deems the other end of bolt 18 has a screw thread, in accordance to the ordinary meaning, wherein detachable stop disc 19 is screwed on the screw thread in the same manner as a nut).

Regarding claim 8, Mayr, as modified by Treatman, discloses the invention as recited in claim 5.

However, Treatman teaches said gun nozzle holder (34, 44, figs. 3, 4) has a guide slot (66, figs. 3, 4) at a back end thereof (as shown in the back end of annotated figs. 3, 4), said linked cover plate (54, figs. 3, 4) having a stopper (64, figs. 3, 4) protruding from a back end thereof (as shown in the back end of annotated figs. 3, 4), the stopper (64) being slidable in the guide slot (66) (col. 3, ll. 13 – 14 describes slot 66 is slightly larger than tug 64 to afford limited sideward movement).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the floating nail gun apparatus, as disclosed by Treatman, with said gun nozzle holder has a guide slot at a back end thereof, said linked cover plate having a stopper protruding from a back end thereof, the stopper being slidable in the guide slot, as taught by Treatman, with the motivation to lock the linked cover plate into place when the linked cover plate is closed and in position on the gun nozzle holder.

Response to Arguments
Applicant’s amendments, filed 28 May 2021, with respect to the rejection of claims 1 – 4 under 35 USC §112(a) have been fully considered and are persuasive.  The rejection of claims 1 – 4 under 35 USC §112(a) has been withdrawn. 

Applicant’s amendments, filed 28 May 2021, with respect to the rejection of claim 1 – 4 under 35 USC §112(b) have been fully considered and are persuasive.  Therefore, the rejection of claim 1 – 4 under 35 USC §112(a) has been withdrawn.  However, upon further consideration of Applicant’s amendments, a new ground(s) of rejection under 35 USC §112(b) is made.

Applicant's arguments, filed 28 May 2021, with respect to the rejection of claim 1 – 4 under 35 USC §103 have been fully considered but they are not persuasive.
Applicant argues:
Fundamentally, the Mayr Swiss patent is not in the field of floating guide nail gun nozzles. The movable cover 17 of the Mayr Swiss patent is only for cleaning and fixing. 

	First, in response to Applicant’s argument that the Mayr Swiss patent is not analogous art, it has been held that the determination that a reference is from a nonanalogous art is twofold. First, we decide if the reference is within the field of the inventor's endeavor.  If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved.  In re Wood, 202 USPQ 171, 174.  In this case, Applicant’s invention is a floating nail guide gun nozzle for a nail gun thus the field of the inventor's endeavor is in the field of nail guns.  Likewise, the invention of Mayr is also within the field of nail guns.   Furthermore, the Mayr Swiss patent discloses a floating guide nail gun nozzle of a nail gun. The Mayr Swiss patent comprises the front plate 17, located in the nail gun nozzle, positioned and held against the guide plate 2 by the elastic reset mechanism 16, 18, 19, 20 in the same way as Applicant’s invention.  That is, the front plate 17 is floating or not fixed to the guide plate 2 due to the elastic reset mechanism 16, 18, 19, 20 that allows the front plate 17 to 

Fundamentally, the Mayr Swiss patent fails to show the nail output channel having a with the flares outwardly at the forward end thereof. It also fails to show the strutting bulge having a width flaring outwardly and a thickness that tilts downwardly at the forward end of the linked cover plate. It appears that the staples in the Mayr Swiss patent are conventional straight staples that are simply rejected downwardly.

The combination of the Mayr Swiss patent and the Holman patent would fail to show the present invention, as claimed in new independent claim 5. Fundamentally, each of these prior art references would fail to show a "floating nail gun apparatus" having a the strutting bulge and the nail output channel formed on the top surface of the gun nozzle holder. The prior art combination would fail to show the "closed nail exit" of the present invention. Fundamentally, the prior art combination also fails to show the strutting bulge having a width flaring outwardly and a thickness that tilts downwardly at the forward end of the linked cover plate. There is no indication that this tilting bulge extends "into the nail output channel of the gun nozzle holder". As such, Applicant respectfully contends that the prior art combination fails to show the structure, function and results achieved by the present invention. As such, Applicant respectfully contends that independent claim 5 is patentably distinguishable from the prior art.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        2 June 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731